485BXT As filed with the Securities and Exchange Commission on July 14, 2016 1933 Act Registration Number: 333-77993 1940 Act Registration Number: 811-09277 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 32 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 32 (Check appropriate box or boxes.) Viking Mutual Funds (Exact name of Registrant as Specified in Charter) 1 North Main Street, Minot, North Dakota (Address of principal offices) (Zip code) Registrant’s Telephone Number, Including Area Code 701-852-5292 Shannon D. Radke, 1 North Main Street, Minot, ND 58703 (Name and Address of Agent for Service) With Copies to: Felice R. Foundos, Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL 60603-4080 Approximate Date of Proposed Public Offering As soon as practicable after effectiveness It is proposed that this filing will become effective (check appropriate box) immediately upon filing pursuant to paragraph (b) X on August 1, 2016, pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date), pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date), pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: X This post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Shares of Beneficial Interest CONTENTS OF POST-EFFECTIVE AMENDMENT NO. 32 This Post-Effective Amendment to the Registration Statement comprises the following papers and contents: The Facing Sheet The sole purpose of this filing is to delay the effectiveness of the Registrant’s Post-Effective Amendment No. 31 to its Registration Statement until August 1, 2016. Parts A, B and C of the Registrant’s Post-Effective Amendment No. 31 under the Securities Act of 1933 and Amendment No. 31 under the Investment Company Act of 1940, filed on May 18, 2016, are incorporated by reference herein. This filing relates only to the Class I shares of each series of the Registrant and does not affect any other class of shares of any series of the Registrant. Signatures SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant, VIKING MUTUAL FUNDS certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment Number 32 to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Minot and State of North Dakota on the 14th day of July, 2016. VIKING MUTUAL FUNDS By: /s/ Shannon D. Radke Shannon D. Radke President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment Number 32 to its Registration Statement has been signed below by the following persons in the capacities indicated on July 14, 2016. Signature Title / s/ Shannon D. Radke President Shannon D. Radke (Principal Executive Officer) /s/ Adam Forthun Treasurer Adam Forthun (Principal Financial and Accounting Officer) Robert E. Walstad* Trustee and Chairman of the Board ) Jerry M. Stai* Trustee ) By: /s/ Shannon D. Radke Orlin W. Backes* Trustee ) Shannon D. Radke R. James Maxson* Trustee ) Attorney-in-Fact Wade A. Dokken* Trustee ) * An original power of attorney authorizing Shannon D. Radke to execute any amendment to Registration Statement No. 333-77993 for each of the trustees of the Registrant on whose behalf this Post-Effective Amendment No. 32 to the Registration Statement is being filed has been executed and previously filed with the Securities and Exchange Commission.
